
	

114 S2115 IS: Targeted Employment Areas Improvement Act
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2115
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2015
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To continue job creation and the promotion of investment through improvements to targeted
			 employment areas.
	
	
 1.Short titleThis Act may be cited as the Targeted Employment Areas Improvement Act. 2.Targeted employment areasSection 203(b)(5)(B) (8 U.S.C. 1153(b)(5)(B)) is amended to read as follows:
			
				(B)Set aside for targeted employment areas
 (i)In generalNot fewer than 5,000 of the visas made available under this paragraph in each fiscal year shall be reserved for qualified immigrants who invest in a new commercial enterprise described in subparagraph (A) that—
 (I)is investing such capital in a targeted employment area; and (II)will create employment in such targeted employment area.
						(ii)Duration of targeted employment area designation
 (I)In generalA designation of a high unemployment area as a targeted employment area— (aa)shall be valid for 5 years; and
 (bb)may be renewed for additional 5-year periods if the area continues to meet the definition of high unemployment area under clause (iii).
 (II)Effect of designation expirationAn investor who makes the required investment under this paragraph in a targeted employment area shall not be required to increase the amount of such investment upon the expiration of such designation.
 (iii)DefinitionsIn this subparagraph: (I)High unemployment areaThe term high unemployment area means an area that—
 (aa)consists of a census tract, or a group of census tracts that are economically integrated in light of commuter flow patterns based on Federal data sets, with an unemployment rate that is at least 150 percent of the national average unemployment rate; or
 (bb)is within the boundaries established for purposes of— (AA)a Federal or State economic development incentive program, including any area designated by the Federal Government or a State as an enterprise zone, a renewal community, a promise zone, or an empowerment zone; or
 (BB)any Federal or State program designed to create jobs, start small businesses, or revitalize neighborhoods.
 (II)Rural areaThe term rural area means— (aa)any area other than an area within a metropolitan statistical area unless it is a town on the outer boundary of a metropolitan statistical area with a population of 20,000 or fewer residents (based on the most recent decennial census of the United States);
 (bb)any city or town having a population of fewer than 20,000 residents (based on the most recent decennial census of the United States) that is located within a State having a population of fewer than 1,500,000 residents (based on such census); or
 (cc)any area located in a census tract of a metropolitan statistical area if the census tract has a population density of fewer than 500 people per square mile (based on such census).
 (III)Targeted employment areaThe term targeted employment area means a rural area, any community adversely affected by a recommendation by the Defense Base Closure and Realignment Commission, or a high unemployment area..
		
